Citation Nr: 1016625	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include 
consideration of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which awarded service connection for 
PTSD and assigned a 30 percent rating.  In March 2010, a 
hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected PTSD.  Specifically, he 
contends that his inability to maintain full-time employment 
and the extent of his history of suicidal ideation was not 
properly considered by the RO or during his VA examinations. 

The Board's review of the March 1, 2010 statement from the 
Veteran's private physician indicates that the statement is 
incomplete.  Specifically, it appears that a portion of the 
psychiatrist's assessment is missing between the third and 
fourth pages.  The RO should make arrangements to obtain the 
missing page or pages, as well as any additional treatment 
records from this doctor, as this information is probative to 
the Veteran's claim for a higher initial rating for his 
service-connected PTSD. 

Additionally, the Board finds that the Veteran's testimony at 
his March 2010 hearing, wherein he indicated that he was 
forced into early retirement due to his temper and does not 
think he can work a full time job due to his problems with 
authority and being in one place for an extended period of 
time, raised the issue of entitlement to a TDIU as a 
component of the claim for an initial rating in excess of 30 
percent on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Since entitlement to a TDIU is part of the 
Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU 
component of the increased rating issue to the agency of 
original jurisdiction (AOJ) for proper development and 
adjudication.

The AOJ should send the VCAA notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Finally, as the record reflects that the Veteran receives 
ongoing treatment at the Fresno Vet Center, his recent 
treatment records should be obtained on remand.  He should 
also be afforded a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
treatment records related to the 
Veteran's PTSD, dated since April 2006, 
from the Fresno Vet Center.

2.  Make arrangements to obtain the 
missing page(s) from the statement 
provided by Dr. Richard D. Schenkman, 
M.D., dated March 1, 2010.  The Veteran's 
complete treatment records from Dr. 
Schenkman should also be obtained. 

3.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the TDIU component of the 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

4.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies are to be conducted.  

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the recent past that 
are specifically attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination. 
 
The examiner must also discuss the 
effect, if any, of the Veteran's PTSD on 
his social and occupational adaptability. 
 
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score. 
 
The examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities (PTSD, tinnitus, and 
bilateral hearing loss), either alone or 
in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  Consideration may be given 
to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities. 
 
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the claim on 
appeal, including the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


